DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “a shielding member…that extends out with respect to the sensor electrode” [Claim 1]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Re the limitation “a shielding member…that extends out with respect to the sensor electrode,” Merriam-Webster’s Dictionary defines “out” as in a direction away from the inside or center. While Figure 2 of the instant application very clearly illustrates the shielding layer (42), Figure 2 of the instant application illustrates the shielding layer (42) extending radially inwardly relative to the sensor electrode (36), which is toward the inside or center of the grasped portion. Therefore, Figure 2 of the instant application does not disclose that the shielding member “extends out” because Figure 2 of the instant application illustrates that the shielding member “extends in.” Figure 2 of the instant application very clearly illustrates that the shielding member (42) extends circumferentially beyond or further than the sensor electrode (36). Accordingly, it is suggested to amend the limitation to --a shielding member…that extends circumferentially beyond the sensor electrode within the grasped portion--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities: the limitation “a shielding member…that extends out with respect to the sensor electrode,” should read --a shielding member…that extends circumferentially beyond the sensor electrode within the grasped portion-- (see Drawing Objection above).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1, the limitation “a nearby vehicle occupant” renders the claim indefinite because the term “nearby” is a relative term. The term “nearby” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what specific distances are included by the limitation “nearby” and then what separates those distances from something that is “distant.” Therefore, the metes and bounds of the claim cannot be determined
It is suggested to amend the limitation “a nearby vehicle occupant” to read --the vehicle occupant-- as line 3 of the claim already sets forth “a vehicle occupant,” and thus there is already antecedent basis support to the limitation --the vehicle occupant--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petereit (US 2015/0048845).
Re 1, Petereit discloses: a steering body (fig 2), comprising: a grasped portion (rim) by which a vehicle is steered due to the grasped portion being grasped and operated by a vehicle occupant; a sensor electrode (paragraph [0021] describes 26 as a sensing electrode) that is provided at a portion of an outer peripheral portion of the grasped portion, and by which electrostatic capacitance between the sensor electrode and a nearby vehicle occupant is detected (paragraph [0021] describes 20 as capacitive detection device); an electrically conductive member (24; paragraph [0020] describes 24 as metal steering wheel frame) that is provided at the grasped portion at an inner side of the sensor electrode; and a shielding member (paragraph [0021] descries 28 as a shielding electrode) that is provided at the grasped portion between the sensor electrode and the electrically conductive member, that extends out with respect to the sensor electrode (fig 2 illustrates 28 extending circumferentially beyond 26 in similar manner to fig 2 of instant application), and that suppresses generation of capacitive coupling between the sensor electrode and the electrically conductive member (paragraph [0021]).
Re 3, Petereit discloses: a decorative member (22) that is provided at a portion of the outer peripheral portion of the grasped portion, at which the sensor electrode is not provided at a grasped portion inner side (22 extends entirely around circumference of rim; 26 does not extend around entire circumference of rim and thus 22 is disposed in portions of circumference where 26 is not provided).
Re 4, Petereit discloses: wherein the electrically conductive member (24) is a metal core portion that is made of metal (paragraph [0020] and fig 2).
Re 5, Petereit discloses: wherein the shielding member is an electrically conductive material (paragraph [0021] describes 28 as a shielding electrode which by definition is a conductor) that is film-shaped (fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petereit (US 2015/0048845), as applied to Claim 1, in view of Odate (US 2017/0129499).
Re 2, 6-7, Petereit discloses: the limitation of Claim 1 (see rejection above).
Petereit further discloses: a decorative member (22) that is provided at a portion of the outer peripheral portion of the grasped portion, at which the sensor electrode is not provided at a grasped portion inner side (22 extends entirely around circumference of rim; 26 does not extend around entire circumference of rim and thus 22 is disposed in portions of circumference where 26 is not provided) [Claim 7].
While Petereit suggests some material surrounding the electrically conductive member (metal core 24), Petereit is silent on what that specific material is.
Therefore, Petereit does not disclose: wherein the shielding member surrounds the electrically conductive member [Claims 2, 7]; wherein the shielding member is insulated with respect to the sensor electrode and with respect to the electrically conductive member [Claim 6].
Odate teaches: wherein the shielding member (paragraph [0038] describes 42 as shield layer) surrounds the electrically conductive member (fig 2 illustrates 42 surrounding core 36) [Claims 2, 7]; wherein the shielding member is insulated with respect to the sensor electrode and with respect to the electrically conductive member (paragraph [0040] discloses 38 is polyurethane, which is an insulator; paragraph [0042] discloses insulating material 42 and 36 and between 42 and 44) [Claim 6]; for the purpose of providing a flexible material (paragraph [0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Petereit with: wherein the shielding member surrounds the electrically conductive member [Claims 2, 7]; wherein the shielding member is insulated with respect to the sensor electrode and with respect to the electrically conductive member [Claim 6]; as taught by Odate; for the purpose of: extending the shielding member about the circumference to provide a protection against parasitic capacitance around the entire circumference of the grasped portion; providing the grasped portion with a flexible material that provides a soft and desirable feel; mitigating any interaction between the shielding member and the sensor electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN J MCGOVERN/           Examiner, Art Unit 3656